ARMSTRONG, J.,
dissenting.
The determinative question in this case is whether a person can be guilty of hindering the prosecution of a juvenile for conduct for which the juvenile cannot be prosecuted criminally. The answer to that question is no.
It is important to make clear at the outset the narrow question that the case presents. It concerns the treatment of people who interfere with the state’s ability to adjudicate and treat juveniles in the juvenile court system for conduct for which the juveniles, at the time of the interference, cannot be prosecuted criminally. If a person interferes with the state’s ability to deal with a juvenile who, at the time of the interference, can be prosecuted criminally for his conduct, then the person can be prosecuted for hindering prosecution without regard to whether the juvenile is prosecuted *74criminally. For example, there is no age limit on the waiver of juveniles to circuit court for engaging in conduct that would constitute the crime of murder if committed by an adult. See ORS 419C.352. Consequently, an adult or juvenile who interferes with the state’s ability to prosecute a juvenile for murder can be prosecuted for hindering prosecution without regard to whether the juvenile is waived to circuit court for criminal prosecution.
However, neither an adult nor a juvenile is subject to criminal liability for hindering prosecution for interfering with the state’s ability to adjudicate and treat juveniles in juvenile court for conduct for which the juveniles cannot be prosecuted criminally. For example, a 14-year-old cannot be waived to circuit court for committing second-degree escape. See ORS 419C.349. Because a 14-year-old cannot be prosecuted criminally for that conduct, neither adults nor juveniles can be convicted for hindering the prosecution of a 14-year-old for second-degree escape.
The majority reaches a contrary conclusion about the liability of people who interfere with the ability of the state to adjudicate and treat juveniles in the juvenile court system for conduct for which they could not be prosecuted criminally. It focuses on the definitions of the words “crime” and “offense” to conclude that it does not matter, for example, whether a 14-year-old could be prosecuted criminally for second-degree escape in order for people to be liable for hindering the prosecution of the 14-year-old. The majority reasons that the definitions of “crime” and “offense” focus on conduct that can subject people to criminal liability. The definitions do not require that the conduct be conduct that will subject to criminal liability the person who engages in the conduct. Consequently, whether someone has engaged in conduct that is prohibited by a criminal statute does not depend on whether the particular person is someone who can be prosecuted for that conduct. Rather, it depends on whether anyone could be prosecuted for the conduct. If the answer to the last question is “yes,” then everyone who engages in the conduct commits an act that is prohibited by the statute, whether or not they can be prosecuted criminally for the conduct.
*75As I will explain, the majority’s reasoning is generally sound, but it is flawed when applied to the crime of hindering prosecution. It is flawed as to the latter crime because it ignores the words used to describe the conduct constituting the crime of hindering prosecution that apply to this case. The critical words in the statute that the majority ignores are the words “apprehension, prosecution, conviction or punishment.” ORS 162.325(1).1 Those words describe the process by which people are prosecuted for crimes in the criminal justice system, not the process by which people are adjudicated as delinquent in the juvenile court system. Although the word “apprehension” can be understood to describe a step in the process by which people are adjudicated as delinquent in the juvenile court system, the words “prosecution,” “conviction,” and “punishment” cannot. Because the last three words describe steps in the continuum of events by which people are prosecuted for crimes, I believe that the only sensible interpretation of the first word in the four-word sequence, “apprehension,” is that it, too, describes a step in that process.
In other words, both the criminal justice and juvenile court systems can be seen to involve a four-step process to deal with people who are subject to them. In the criminal justice system, people are apprehended, prosecuted, convicted, and punished. In the juvenile court system, people are *76apprehended, juvenile proceedings are initiated against them, and they are adjudicated and treated for their conduct.2 In my view, the legislature’s decision to use terms for three parts of the four-part continuum that refer exclusively to steps in the criminal justice process compels a conclusion that all of the terms describe steps in that process and do not describe steps in the juvenile court process.
The majority rejects that conclusion. It notes that the four steps that are listed in the hindering prosecution statute are listed disjunctively and that apprehension of people is a step that occurs in both juvenile and criminal proceedings. It reasons, therefore, that the hindering prosecution statute covers conduct undertaken with the intent to hinder the apprehension of juveniles even if it does not cover conduct undertaken with the intent to hinder any later steps in the process of adjudicating juveniles for delinquent conduct. With respect, that cannot be correct.
We are required to interpret words in light of the context in which they appear and to make sense of them in light of that context. The hindering prosecution statute lists four steps that describe the complete continuum of steps by which the state prosecutes people for criminal conduct. Those steps had to be listed disjunctively in the statute in order for the statute to apply to people who act with the intent to interfere with any one of the steps in the prosecution process. If the steps had been listed conjunctively, then the statute could be interpreted to apply only to those who act with the *77intent to interfere with all of the steps, and there is no reason to imagine that the legislature would choose to write the statute that way.
The legislature used the four words that it did in order to describe a complete sequence or continuum of events. The statute must be interpreted in a way that recognizes that feature of it. It refers to conduct that is intended to hinder any one of four steps in a complete process. The only process to which the four steps can apply is the process to prosecute people in the criminal justice system for their criminal conduct. The applicable words of the hindering prosecution statute cannot sensibly be interpreted to apply to conduct that is undertaken to interfere with any other process, including the process by which juveniles are adjudicated as delinquent.
Because the applicable words of the hindering prosecution statute describe conduct that interferes with the state’s ability to prosecute people in the criminal justice system, those words do not apply to conduct that interferes with the state’s ability to deal with people in the juvenile court system. Consequently, neither an adult nor a juvenile commits the crime of hindering prosecution by engaging in conduct that interferes with the state’s ability to deal with a juvenile who has engaged in conduct for which the juvenile can only be adjudicated as delinquent in the juvenile court system. Conversely, however, both adults and juveniles can be held liable in the respective systems for engaging in conduct that interferes with the state’s ability to deal with a person who could be prosecuted in the criminal justice system.
I believe that the hindering prosecution statute is distinctive in defining the proscribed conduct in terms that apply only to the criminal justice system. I know of few other crimes that are limited in that way. Consequently, the hindering prosecution statute may be one of few statutes to which the general principle on which the majority relies to uphold the conviction in this case does not apply. Again, that principle is one that focuses on whether the conduct at issue is conduct for which someone could be prosecuted criminally. If it is, then the criminal statute that describes that conduct *78applies without regard to whether the person who engaged in the conduct is someone who could be prosecuted criminally.
For example, ORS 161.155 provides, in part, that
“A person is criminally liable for the conduct of another person constituting a crime if:
******
“(2) With the intent to promote or facilitate the commission of the crime the person:
“(a) Solicits or commands such other person to commit the crime [.]”
As the majority correctly recognizes, “crime” is defined in such a way as to describe conduct for which someone can be held criminally liable. It is not defined in terms of conduct that applies only when the person who engages in the conduct is someone who can be held criminally liable for the conduct. Consequently, a person, whether an adult or a juvenile, who solicits a juvenile to commit a crime has engaged in conduct proscribed by ORS 161.155(2)(a) even if the juvenile who is solicited to engage in the underlying crime is someone who cannot be prosecuted criminally for that conduct. The same principle applies to aiding and abetting liability (ORS 161.155(2)(b)), conspiracy to commit a crime (ORS 161.450), solicitation of a crime (ORS 161.435), compounding the commission of a crime (ORS 162.335), and so forth.
The analysis that I have described is consistent with every case cited by the majority and dissenting opinions in this case, including State v. Harvey, 303 Or 351, 736 P2d 191 (1987); State v. Thompson, 166 Or App 370, 998 P2d 762 (2000); and State ex rel Juv. Dept. v. Reynolds, 317 Or 560, 857 P2d 560 (1993). In contrast, I do not believe that the majority’s decision can be reconciled with the reasoning by which we decided Thompson. I believe that our reasoning in Thompson is correct, and I would adhere to it.
My interpretation of the hindering prosecution statute is premised on the proposition that the statute is unambiguous. If the majority’s interpretation were tenable, then my interpretation would at least be another tenable interpretation, which means that the statute would be ambiguous *79and we would need to review its legislative history to see if that history could help us resolve the ambiguity. As it turns out, the statute’s legislative history supports my interpretation.
The statute was adopted in 1971 as part of the comprehensive revision of the state criminal code. See Or Laws 1971, ch 743, § 207. The official commentary to the provision indicates that it was derived from several sources, including Model Penal Code section 242.3. Oregon Criminal Law Revision Commission, Proposed Oregon Criminal Code — Final Draft and Report 206 (July 1971). The commentary to that section of the Model Penal Code, in turn, makes clear that the hindering prosecution statute was intended to address conduct that interferes with a state’s ability to prosecute people criminally for their criminal conduct. It does not suggest in any way that it was intended to reach the conduct of people who act to interfere with the state’s ability to pursue people in any other forum, including a juvenile court forum, for their criminal conduct. See Model Penal Code § 242.3 comment 1 (Proposed Official Draft 1962). Consequently, even if the hindering prosecution statute were ambiguous, we would have to interpret the applicable language of the statute to mean what I have interpreted it to mean.
The majority disagrees. It contends that the commentary to the Model Penal Code supports its interpretation of the hindering prosecution statute. The majority is wrong.
As the majority recognizes, the Model Penal Code broke with the common law by creating a separate crime of hindering prosecution rather than treating people who interfere with the prosecution of others as people who are “accessories” to the others’ crimes. The principle purpose of the shift was to recognize that the conduct that the statute seeks to reach is conduct that interferes with a governmental operation, the prosecution of people for criminal conduct:
“Section 242.3 [, the hindering prosecution section,] rejects the theory of accessorial liability for those who aid the offender after the consummation of the crime and adopts the alternative theory of prosecution for obstruction of justice. A person who aids another to elude apprehension or trial is interfering with the processes of government. The *80willingness to do that and the harm threatened by such behavior are the appropriate focus for penal sanctions, not the fiction that one who harbors a murderer thereby becomes a party to a criminal homicide. It is obvious that many persons who have no other inclination to anti-social activity may be influenced by offer of gain or by friendship or kinship to help a fugitive from justice. Once this distinct criminalogic problem is recognized, the basis is laid for treating this kind of behavior for what it is — obstruction of justice.”
Id. at 225.
Critically, however, the obstruction of justice that is the focus of the section is obstruction of the criminal justice system, not the juvenile justice system. Both the commentary and the section make that clear. The commentary says that “[sjection 242.3 applies to purposeful efforts to hinder the apprehension, prosecution, conviction, or punishment of another person.” As I explained at length above, those terms describe a continuum of steps by which people are brought to justice in the criminal justice system. They are not terms that describe the continuum of steps by which juveniles are brought to justice in the juvenile court system. The section makes the same point by providing that “[a] person commits an offense if, with purpose to hinder the apprehension, prosecution, conviction, or punishment of another for crime,” the person engages in certain conduct that can have that effect.
The majority chides me for failing to distinguish between the intent element of the crime and the specific conduct that the statute proscribes. See 192 Or App at 71. I do not understand the majority’s point. The conduct that the statute identifies as unlawful conduct is unlawful only if it is undertaken with the requisite intent or purpose. Consequently, the intent that the statute identifies as an element of the crime is part of what defines the prohibited conduct. If a person engages in one pf the prohibited acts in the statute without the requisite intent, then the person has not engaged in prohibited conduct.
The majority completely fails to understand that point. It says that the conduct that the statute describes is conduct that could interfere with the juvenile justice system *81as well as with the criminal justice system. Id. at 71. That is true but beside the point. The specific acts that the statute identifies cannot be analyzed in isolation. They necessarily must be analyzed in conjunction with the intent element of the crime. The majority makes no effort to do that.
The majority makes one other point. It notes that the commentary does not directly state that the obstruction of justice to which the hindering prosecution statute is addressed is limited to obstruction of the criminal justice system. I disagree, because I believe that the discussion of the intent element of the crime necessarily establishes that the obstruction of justice that is the subject of the statute is obstruction of the criminal justice system.
As importantly, the commentary does not say that the statute is intended to reach conduct that interferes with anything other than the criminal justice system. I believe that its failure to do that is telling. If the statute were intended to reach conduct that interferes with governmental operations other than those of the criminal justice system, then both it and the commentary would have said that. The commentary explains at length the reasoning behind a number of decisions that the drafters made in crafting the hindering prosecution statute. Nothing in that discussion even hints at the idea that the drafters intended the statute to reach conduct that interferes with the ability of the government to bring juveniles to justice in the juvenile justice system.
I am confident that the drafters of the Model Penal Code and of the Oregon Criminal Code gave little or no attention to the way in which the criminal code would apply to juveniles or would intersect with the juvenile code. Both we and the Supreme Court therefore have been required to make sense of a number of criminal statutes that were drafted without a focus on how they would apply to juveniles. The majority has done commendable work in interpreting the terms “crime” and “offense” in a way that recognizes that the criminal and juvenile codes necessarily intersect and that juveniles can be subject to both codes. Nevertheless, the majority s interpretation of the hindering prosecution statute is flawed and cannot be sustained. If there is a problem with the statute regarding its application to people who hinder the *82state’s ability to deal appropriately with juveniles in the juvenile system, then the problem is one that the legislature has to address. It cannot be addressed by interpreting the statute to mean something that it cannot be interpreted to mean.
In summary, the majority’s decision is flawed because it completely ignores the language in the hindering prosecution statute that identifies the conduct that the statute proscribes. That language applies only to acts undertaken with an intent to hinder the process by which people are prosecuted in the criminal justice system for criminal conduct. Properly understood, the applicable provision of the hindering prosecution statute applies to adults and juveniles who interfere with the discovery or apprehension of people who can be prosecuted in the criminal justice system for their conduct. It does not apply to adults or juveniles who interfere with the discovery or apprehension of people who cannot be prosecuted in the criminal justice system for their conduct. The juvenile who escaped from custody could not be prosecuted in the criminal justice system for his conduct. Consequently, the juvenile who interfered with the state’s effort to discover or apprehend the other juvenile did not engage in conduct constituting the crime of hindering prosecution. The majority errs in concluding that he did.
I respectfully dissent.

 ORS 162.325(1) provides, as relevant:
“A person commits the crime of hindering prosecution if, with intent to hinder the apprehension, prosecution, conviction or punishment of a person who has committed a crime punishable as a felony, or with the intent to assist a person who has committed a crime punishable as a felony in profiting or benefiting from the commission of the crime, the person”
engages in various acts that prevent the state from discovering or apprehending the person who engaged in the felonious conduct. It is worth noting that the second clause in the quoted portion of the statute — the clause that refers to conduct that is intended to help a person profit or benefit from his felonious conduct — applies to conduct that is not limited to that which interferes with the prosecution of someone in the criminal justice system. Consequently, that clause appears to apply to conduct that is not tied to the criminal justice system, which means that people would run afoul of it even if the people who commit the felonious acts are people who could not be prosecuted criminally for their conduct. I do not think that the difference between the two clauses affects the analysis of the first clause, because the words used in the first clause cannot be interpreted to say something that they do not say. I believe the majority’s interpretation of the first clause is flawed because it fails to explain how the words used in that clause apply to conduct that interferes with the adjudication of juveniles in the juvenile court system.


 Both the legislature and the courts have consistently used different terminology to distinguish between the prosecution of adults for criminal offenses and the adjudication of juveniles for delinquent conduct. For example, ORS 419C.001 provides, in part:
“The Legislative Assembly declares that in delinquency cases, the purposes of the Oregon juvenile justice system from apprehension forward are to protect the public and reduce juvenile delinquency and to provide fair and impartial procedures for the initiation, adjudication and disposition of allegations of delinquent conduct.”
The quoted sentence does refer to the apprehension of juveniles, as the majority notes, but it describes the remaining steps in the process used to address delinquent conduct in terms that are distinct from those used to describe steps in the process used to prosecute adults for criminal conduct. Oregon cases consistently have made similar distinctions in the terms used to describe the steps involved in the two systems. See, e.g., State ex rel Juv. Dept. v. Reynolds, 317 Or 560, 574, 857 P2d 560 (1993); State v. Trice, 146 Or App 15, 18-21, 933 P2d 345 (1997).